Exhibit10.1 2011 Incentive Compensation Program Amir Bassan-Eskenazi, President and Chief Executive Officer First Half Bonus Potential 2010 Officer Bonus Goal First Half % Goal Weighting First Half % Achievement 1) Achieve bookings goal 20 % 0 % 2) Achieve revenues goal 20 % 0 % 3) Achieve opex goal 20 % 0 % 4) Achieve product development goal 20 % 0 % 5) Achieve teamwork goal 20 % 0 % Total % 0 % First Half Payout $0 2011 Incentive Compensation Program Ravi Narula, Senior Vice President and Chief Financial Officer First Half Bonus Potential 2010 Officer Bonus Goal First Half % Goal Weighting First Half % Achievement 1) Achieve operating results goal % % 2) Achieve financial management goal % % 3) Achieve processes improvements goals % % 4) Achieve audit and financial controls goal % % 5) Achieve employee satisfaction and retention goal % % 6) Achieve group goal (CEO’s goals) % % Total % % First Half Payout 2011 Incentive Compensation Program Rob Horton, Senior Vice President and General Counsel First Half Bonus Potential 2010 Officer Bonus Goal First Half % Goal Weighting First Half % Achievement 1) Achieve corporate governance securities compliance goal % % 2) Achieve legal department customer satisfaction goal % % 3) Achieve human resource goals % % 4) Achieve Board of Directors support goals % % 5) Achieve litigation management goals % % 6) Achieve teamwork goals % % 7) Achieve group goal (CEO’s goals) % % Total % % First Half Payout 2011 Incentive Compensation Program Ran Oz, Executive Vice President and Chief Technology Officer* First Half Bonus Potential 2010 Officer Bonus Goal First Half % Goal Weighting First Half % Achievement 1) Achieve specified technology demonstration goals % 0 % 2) Achieve roadmap goals % 0 % 3) Achieve corporate development goals % 0 % 4) Achieve intellectual property goal % 0 % 5) Achieve partnership goals % 0 % 6) Achieve teamwork goals % 0 % 7) Achieve group goal (CEO’s goals) % 0 % Total % 0 % First Half Payout $0 * Mr. Oz exited full-time employment in April 2011, and consequently was no longer eligible for payment
